Appellant was indicted in Mobile County for the murder of Arthur Fikes, by shooting him with a pistol. On his trial the accused was convicted of the offense of murder in the first degree and his punishment fixed at life imprisonment.
The appeal is on the record proper, without a bill of exceptions. The record showing indictment, trial, conviction, judgment and sentence all in due form of law, and no error appearing therein, the judgment is due to be and is in all things affirmed.
Affirmed.
GARDNER, C. J., and FOSTER and STAKELY, JJ., concur. *Page 68